Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                         No. 04-19-00079-CV

                             IN THE INTEREST OF E.J.M.K., a Child

                      From the 224th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018PA00825
                              Honorable Richard Garcia, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: August 7, 2019

MOTION TO WITHDRAW DENIED; AFFIRMED

           Appellant mother (“Mother”) appeals the trial court’s order terminating her parental rights

to her child, E.J.M.K. Mother’s court-appointed appellate counsel filed a motion to withdraw and

a brief containing a professional evaluation of the record, concluding there are no arguable grounds

for reversal of the termination order. The brief minimally satisfies the requirements of Anders v.

California, 386 U.S. 738 (1967). See In re P.M., 520 S.W.3d 24, 27. n.10 (Tex. 2016) (recognizing

that Anders procedures apply in parental termination cases). Additionally, counsel represents that

he provided Mother with a copy of the brief and the motion to withdraw, advised Mother of her

right to review the record and file her own brief, and informed Mother how to obtain a copy of the

record, providing her with a form motion for access to the appellate record. We issued an order
                                                                                    04-19-00079-CV


setting a deadline for Mother to file a pro se brief. However, Mother did not request the appellate

record or file a pro se brief.

        After reviewing the appellate record and appointed counsel’s brief, we conclude no

plausible grounds exist for reversal of the termination order. Accordingly, we affirm the trial

court’s termination order. Because appointed counsel has not asserted any ground for withdrawal

other than his conclusion that the appeal is frivolous, we deny the motion to withdraw. See id. at

27–28 (holding that counsel’s obligations in parental termination cases extend through exhaustion

or waiver of all appeals, including filing petition for review in Texas Supreme Court).


                                                 Rebeca C. Martinez, Justice




                                               -2-